Wood-Jimenez appears to assert that the district court erred

                by questioning a juror after he indicated disagreement with the verdict
                rather than directing the jury to continue deliberating or discharging the

                jury. See NRS 175.531. The record before this court does not support
                Wood-Jimenez's assertion that the district court questioned the juror after
                he indicated disagreement with the verdict. Rather, the record indicates
                that the district court questioned the juror after he indicated agreement
                with the verdict. To the extent Wood-Jimenez alleges that the juror's
                responses to the district court's questioning indicated a clear disagreement
                with the guilty verdict, we conclude he fails to demonstrate plain error.

                 See Saletta, 127 Nev. at , 254 P.3d at 114.
                             Wood-Jimenez also asserts that the district court's questioning

                 of the juror was coercive. We conclude that Wood-Jimenez fails to
                 demonstrate that the substance of the district court's questioning was

                plainly coercive. See generally id. at „ 254 P.3d at 113, 114 (jury
                polling methods are within the district court's discretion and will not be
                reversed on appeal unless the totality of the circumstances indicate that
                 methods were coercive; "NRS 175.531 is substantially similar to" Federal

                 Rule of Criminal Procedure 31(d)); State v. Lewis, 59 Nev. 262, 279-80, 91
                 P.2d 820, 826-27 (1939) (court's questioning of juror to clarify answer upon
                 polling was not coercive); 3 Charles Alan Wright et al., Federal Practice
                 and Procedure § 517 (4th ed. 2012) (noting that pursuant to Fed. R. Crim.

                 P. 31(d) a "court may exercise considerable discretion if a juror equivocates
                 on the verdict during a poll," and citing cases). Moreover, Wood-Jimenez

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A


    MEE         A re                      1
                                     ni-1;11=13111/14WASI"
                                                    :                                ffitA
                     does not contend that the district court erred by questioning Rodriguez
                     after his agreement with the published verdict or by accepting the
                     unanimity of the verdict at the conclusion of the questioning. Accordingly,

                     we
                                 ORDER the judgment of conviction AFFIRMED. 1



                                             Hardesty


                                                                     119.4tXt''
                                                               Cherry


                     cc: Hon. Brent T. Adams, District Judge
                          Washoe County Public Defender
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




                           'Although we filed the fast track appendix submitted by Wood-
                     Jimenez, it fails to comply with the Nevada Rules of Appellate Procedure.
                     All volumes of the appendix are not paginated sequentially and the
                     appendix does not contain a single alphabetical index for all documents in
                     each volume. See NRAP 3C(e)(2)(C); NRAP 30(c). We caution Wood-
                     Jimenez's counsel, John Reese Petty, that the future failure to comply
                     with the rules when preparing briefs and appendices may result in the
                     imposition of sanctions. See NRAP 3C(n); Smith v. Emery, 109 Nev. 737,
                     743, 856 P.2d 1386, 1390 (1993).

SUPREME COURT
        OF
     NEVADA

                                                          3
(0) 1947A


              1;57             Mil=11         ,,,,,IIIMINEEMENEMESEMPIESEMEMURMISIMAKI7 • .711111001a7ft